ORDER
ELDRIDGE, Judge.
The Court having considered the joint petition for suspension by consent, it is this 19th day of July, 2001,
ORDERED, by the Court of Appeals of Maryland, that the joint petition for suspension be, and it is hereby, GRANTED, and the terms of the suspension are as follows:
1. The Respondent is hereby suspended from the practice of law for a period of eighteen (18) months;
2. The eighteen (18) months suspension is stayed except for the first sixty (60) days of said suspension, which shall commence with the date of this Order;
3. The Respondent shall pay the Attorney Grievance Commission of Maryland its costs in the amount of $959.25 prior to his reinstatement to the practice of law;
and it is further,
ORDERED that the Clerk of this Court shall remove the name of Gregory John Schwartz from the register of attorneys in this Court, and certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this state in accordance with Maryland Rule 16-713.